FILED
                            NOT FOR PUBLICATION                             FEB 28 2014

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


DARNELL OTIS MCGARY,                             No. 13-35882

              Plaintiff - Appellant,             D.C. No. 3:13-cv-05130-RBL-JRC

  v.
                                                 MEMORANDUM*
KELLY CUNNINGHAM, Superintendent;
et al.,

              Defendants - Appellees.


                    Appeal from the United States District Court
                      for the Western District of Washington
                    Ronald B. Leighton, District Judge, Presiding

                           Submitted February 19, 2014**


Before: LEAVY, TASHIMA and GRABER, Circuit Judges.

       Darnell Otis McGary appeals pro se the district court’s denial of his request

for preliminary injunctive relief against defendant prison officials. We have

jurisdiction under 28 U.S.C. § 1292(a)(1), and we affirm.

        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Our sole inquiry is whether the district court abused its discretion in denying

preliminary injunctive relief, and we conclude the district court did not abuse its

discretion. Winter v. Natural Res. Def. Council Inc., 555 U.S. 7, 24 (2008) (listing

factors for district court to consider); Sports Form, Inc. v. United Press Int’l, 686

F.2d 750, 752-53 (9th Cir. 1982) (explaining limited scope of review).1

      AFFIRMED.




      1
       Appellees’ request to stay this appeal pending the outcome of McGary’s
criminal charges is denied.

                                                                                        2